                                                                     USO<:; SUhlY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATEF=IL-E-.0-:·_-
                                                                                     __7:_~~~~-¥:;;J;@.i:j
JUAN PEREZ, ANA DORANTES. DANIELE
FLUMIANI, ADRIAN HERNANDEZ, JESUS
NAVA, FABIO REYES, and ANGEL TEPOLE,                             Case No. l: l 9-cv-07403 (JOK) (KNF)
on behalf of themselves and all others similarly
situated,

                        Plaintif~.                                STIPULATED
                                                                 .PROTECTIVE ORDER
 ~against-

MEXICAN HOSPITALITY OPERATOR LLC
dlb/a COSME, COSME NY LLC d/b/a COSME,
ENRIQUE OLVERA, and DANIELA SOTO-INNES,

                     · · ···Defendants.

Hon. John G. Koeltl, United States District Judge:

       WHEREAS, all of the parties to this action (collectively, the ..Parties" and each

individually, a "Party") request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information thatthey may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, th.rough counsel, agree to the following terms; and

       WHEREAS, this Court fmds that good cause exists for issuance ofan appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

        1.     With respect to ~Discovery Material" (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as ..Confidential"


3386651.7
pursuant to this Qrder, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder.

       2.       The Party or person producing or disclosing Discovery Material (each, ''Producing

P ~ may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

                a) previously non-disclosed :financial infounation (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports, and sale margins);

                b) previo11sly non-disclosed material relating to ownership or control of any non-

public company;

                c) previously non-disclosed business plans, product-development information, or

marketing plans;

                d) any infonnation of a personal o,r intimate nature regarding any individual; or

                e) any Qther type of information that is proprietary, a trade secret, or otherwise

sensitive and non-public or granted confidential status by this Court after the date of this Order.

        3.      The payroll records., time records, and records of tip distribution to Plaintiffs and/or

Opt-In Plaintiffs shall not be marked as ~confidential," though any such documents and

information relating to n~n-Plawtiffs shall remain Confidential and be marked as such.

        4.      With respect to the Confidential portion of any Discovery Materia,l othe,; than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as "Confidential" by stamping or otherwise clearly marking as ''Confidential'•·the protected portion

in a manner that will not interfere with legibility or audt'bility.




3386651.7
        5.      A Producing Party or its counsel may designate deposition exhibits or portiol)s of

deposition transcripts as Confidential Discovery Material either by: (a) indicatin_g on the record

during the deposition that a question calls for Confidential information, in which case the reporter

wiJl bind the transcript of the designated testimony in a separate volume and mark it as

••confidential Information Governed by Protective Order;•• or (p) notifying the reporter and all

counsel of record, in writing. within 30 days after a deposi~ion bas concluded, of the .specific pages

and lines of the transcript that are to be designated "Confidential,"' in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person's counsel.

During the 30-day period following a deposition. all Parties will treat the entire deposition

transcripts as if it had bee1;t designated Confidential.

        6.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portfon(s) of Discovery Material that it previously

produced without a Confidential designation. the Producing Party may so designate such material

by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears the

..Confidential" designation within two business days of providing such notice.

        7.      Nothipg contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; {b) a waiver of any privilege or protection;

or (c) a ruling regarding the ru:tmissibility at trial of any documen~ testimony, or other evidence.

        8.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such infonnation only to the following persons:



3386651.7
               a)      the Parties to this action, their insurers, and counsel to their insurers;

               b)      counsel retained specifically for this action, including any paralegal,

clerical, or other assistant that such outside counsel employs and assigns to this matter;

               c)      outside vendors or service providers (such as copy-service providers and

document-management consultants) that counsel hire and assign to this matter;

               d)      any mediator or arbitrator that the Parties engage in this matt~r or that this

Court appoints;

                e)     as to any docwnent, its author, its addressee, and any other person indicated

on the face of the document as having received a copy;

               f)      any witness who counsel for a Party in good faith believes mai be called to

testify at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as Exhtl,it A hereto;

                g)     any person a Party retains to serve as an expert witness or otherwise provide

specjalized advice to counsel in connection with this action, provided suqh person has first

executed a Non-Disclosure Agreement in the fonn annexed as Exhibit A hereto;

               h)      stenographers engaged to transcribe depositions the Parties conduct in this

action; and

                i)     this Court, including any appellate court, its support persQnnel, and col.}rt

reporters.

        9.     Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 8(f) or 8(g) abov,e, counse,l must provide ,a copy of this Order to such person, who

must sign a Non-Disclosure Agreement in the fonn annexed as Exhibit A hereto. Said counsel




3386651.7
must retain each $igned Non-Disclosure Agreement, hold it in escrow, and produce it to ,opposing

counsel upon request

        10.     This Order binds the Parties and certain ot\lers to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of a,ny Discovery Materials, and retains full discretion to determine whether to

affo.rd confidential treatment to any Discovery material designated as Confidential hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential

        11.     1n filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers         ~     disclose such Cqnfidential Discovery Material

("Confidential Court Submission"), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parti~s also shall file

an un-redacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Coqrt and opposing counsel with un-redacted courtesy copies of

the Confidential Court Submi~sion. Arty Party that seeks to file Confidential Discovery Material

under seal must file an applic'ation and supporting declaration justifying- on a particularized basis-

the sealing of such documents. Th.e parties sh,ould be aware that the Court will unseal docwnents

if it is unable to make "Specifi~. on the record findings ... demonstrating that closure is ess~ntial to

preserve higher values and is narrowly tailored to serve that interest" Logosch v, f.ymgud Co. of

Onondaim, 435 F.3d 110, 120 (2d Cir. 2006).

        12.    Any Party who objects to any designation of confidentiality may at any time before
the trial of this action serve upon counsel for the Producing. Party a written notice stating with



3386651,7
particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph l(A)

of this Court's Individual Practices.

       13.     Any Party who requests additional limits on disclosure (such as "attomeys• eyes

only" in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with paragraph 1(A) of this Court's Individual Practices.

       14.     Recipients of Confidential Disc.overy Material under this Order may use such

material solely for the prosecution and defens,e of this action and. any appeals thereto, and not for

any other purpose or in any other litigatio~ proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own .documents or information

produced in this action.

        15.    Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or l?:y any government agency having jurisdiction, provided that

such Party gives written notice to the Prod11,cing Party as soon as reasonably possible. and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

rec~iViJ!8 such no~e. the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.




3386651.7
           16.   Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

discl9sure of such material.

           17.   Within 60 days of the final disposition of this action - including all appeals - ail

recipients of Confidential Discovery Material must either return it - including all copies thereof -

to the Producing Pru::t:J, or, upon permission of the Prodqcing Party, destroy such material -

including all copies thereof. In either event, by the 6()-qay deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affums that

it has not retained any copies, abstracts, co11,1pilations, swnmaries, or other forms of reproducing

or capturing any of 1he Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all ple,!ldings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Ma{erial. Arty such

archiyal copies that, contain or constitute Con.fidential Discovery Material remain subject to this

Order.

           18.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

           19.   This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof:




3386651.7
         SO STIPULATED AND AGREED.



                                             OOLENBOCK EISEMAN ASSOR BELL
                                             &PESKOELLP




Gregory S. Slotnick                          Jeffrey A. Miller
488 Madison Avenue - 17lh Floor              711 Third Avenue
New York. NY 10022                           New York, New York 10017
(212) 583-9500                               (212) 907-7300
pecbman@pechmanlaw.com                       aleonard@golenbock.com
slotnick@pechmanlaw,com                      jmiller@golenbock.com

Attorneys for Plaintiffe                     Attorneys for Defendants

 DATED:     0 I / 'J- I I a-0 ~o             DATED:     t /LL       / 20Zo

         SO ORDERED.



Dated:
New York, N
            ;_J,p,York{
                    3 / d-- 0        JOBEL~f~
                                     United States District Judge




3386651.7
                                          EXHIBIT A


                             NON~DlSCLOSURE AGREEMENT

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with this matter have been designated as confidential. I further have been
informed that any such documents or information labeled "CONFIDENTIAL'' must remain
confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such iofonnation for any purpose other than this
litigation.


                                                     D~te: . _ _ _ _ _ _ _ __
By:
    --------------
Print Name:_ _ _ _ _ _ _ _ __




3386651.7
